UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2012 SMARTHEAT INC. (Exact name of registrant as specified in its charter) Nevada 001-34246 98-0514768 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) A-1, 10, Street 7 Shenyang Economic and Technological Development Zone Shenyang, China (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (86) 24-2519-7699 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On May 15, 2012, SmartHeat Inc. issued a press release announcing its financial results for the fiscal quarter ended March 31, 2012. A copy of the press release is furnished as Exhibit 99.1 to this report and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 15, 2012, Arnold Staloff voluntarily resigned from his position as a director of SmartHeat Inc. Mr. Staloff’s resignation was not a result of any disagreement with us on any matter relating to our operations, policies or practices. It is with great mutual respect that we thank Mr. Staloff for his years of service. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Description Press Release, “SmartHeat Inc. Announces First Quarter 2012 Financial Results,” dated May 15, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMARTHEAT INC. (Registrant) Date: May 15, 2012 By: /s/ Jun Wang Name: Jun Wang Title: Chief Executive Officer
